EVERETT, Chief Judge
(concurring in the result):
The basis for the military judge’s permitting the challenged questions of Sergeant Hamilton was Mil.R.Evid. 405(a), Manual for Courts-Martial, United States, 1969 (Revised edition). In addition, he performed the balancing exercise required under Mil. R.Evid. 403 and concluded that the questions’ probative value outweighed their risk of unfair prejudice. In both respects, I disagree.
*126As the majority opinion notes, Mil.R. Evid. 404(a)(1) permits the defense to offer “[ejvidence of a pertinent trait of the character of the accused” and permits “the prosecution to rebut the same.” Mil.R. Evid. 405(a) expressly permits such character trait to be proved “by testimony in the form of an opinion.”
Pursuant to this provision, the defense elicited Sergeant Hamilton’s opinion of Pearce’s honesty. Thereafter, the prosecution sought to test the validity of that opinion by inquiring, over defense objection, whether, in arriving at it, Hamilton had been aware that, during the time frame in which he had known Pearce, the latter had been “a suspect and was under investigation by the CID for the larceny of four tires and other items from a Buick Regal, the replacement value of which was approximately $950.00.”
The authority claimed by the Government and relied upon by the military judge in permitting this question was the second sentence of Mil.R.Evid. 405(a), which states: “On cross-examination, inquiry is allowable into relevant specific instances of conduct.” (Emphasis added.) My concern is whether Pearce’s having been under investigation by the CID for a larceny several years earlier is a “specific instance[] [of] conduct” of Pearce so as to allow prosecution inquiry about it.
Logically, the fact that someone is a suspect in another’s mind is not an act of the suspect. In other words, B’s suspecting A is B’s “conduct” and not A’s. In Michelson v. United States, 335 U.S. 469, 69 S.Ct. 213, 93 L.Ed. 168 (1948), on which the majority opinion relies, the Supreme Court allowed a defense character witness to be asked whether the defendant had been “arrested for receiving stolen goods.” Id. at 472, 69 S.Ct. at 216. However, it must be recalled that Michelson arose decades before the Federal Rules of Evidence were adopted; and, at that time, a character witness could only testify concerning the reputation of the accused, rather than the witness’ own opinion of the accused’s character.1
If a witness is testifying about a defendant’s reputation, there is logical relevance to whether he has heard reports about the defendant’s arrest. For one thing, if the report is circulating widely, then it tends to disprove the witness’ testimony as to good reputation. Secondly, if the circumstance of arrest is well known in the community but the witness does not know about it, then it appears that his knowledge of the accused’s reputation is poor. Thus, neither the logic nor the result in Michelson applies in this case, where Hamilton did not purport to be testifying as to “reputation” but only as to his own opinion of Pearce’s character.
Furthermore, inquiry into an arrest — as in Michelson — or into an indictment or a conviction is a far cry from inquiry into someone’s merely being under investigation for a crime. Very little information is required for one to become a “suspect”; and there is no requirement of probable cause, as there would be for an arrest.2 When a question is posed under Mil.R.Evid. 405 in the form, “Did you know that the accused once was a suspect of____,” or, “Did you know that the accused once was under investigation for ...,” it is tantamount to character assassination by rumor and implication.
*127The majority opinion suggests that “the implication that appellant had merely been investigated for another crime (as opposed to arrested, charged, convicted, etc.) was if anything, mitigating.” 27 M.J. 124. I fail to understand this argument in the present context; and certainly there would be no need for “mitigation” if the question had not been asked in the first place.
This lack of awareness might have been relevant if Hamilton had expressed an opinion as to Pearce’s reputation, rather than his own opinion as to appellant’s character. As it was, the negative answer made it clear that the question would not lead to admissible evidence.
Even if such a question can somehow be justified within the rationale of Mil.R.Evid. 405, proper balancing under Mil.R.Evid. 403 would prohibit its being asked. As I have already mentioned, it takes so little to be merely “suspected” of a crime — possibly one of several such suspects — that the probative value of the information adduced by such a question is minimal. On the other hand, its merely being asked — especially with the detail encompassed within the question asked here — creates a high risk that the members impermissibly will draw certain inferences, consciously or subconsciously, about the accused’s criminality. Indeed, the risk is implicit in any question asked under Mil.R.Evid. 405 or 404(b); but when the probative value in such a question is as low as it is here, the risk is unacceptable.
Although I think the questions were inappropriate, I am persuaded that the evidence properly admitted in this case was overwhelming, so I concur in affirming the decision below.

. Interestingly, long before Michelson, military law allowed a witness to give his own opinion as to an accused’s character rather than to testify only as to reputation. Probably, this was because Dean Wigmore had been the primary drafter of the chapter on evidence in the 1920 Manual for Courts-Martial and Wigmore espoused the view that a witness should be free to testify as to his own opinion of someone’s character and not merely as to that person’s reputation.


. In determining whether a seizure is reasonable, the Supreme Court has distinguished between probable cause, which is required for an “arrest,” and “reasonable suspicion,” which may authorize limited seizures like a stop-and-frisk. See Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968); accord New Jersey v. T.L.O., 469 U.S. 325, 105 S.Ct. 733, 83 L.Ed.2d 720 (1985). Mere "suspicion” does not require any evidence.